                                                                                3/16/2020
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


DEBORAH PAXINOS,                                 CV 19-110-BLG-SPW-TJC

                    Plaintiff,
                                                 ORDER REGARDING
vs.                                              PRELIMINARY PRETRIAL
                                                 CONFERENCE
BNSF RAILWAY COMPANY, a
Delaware corporation,

                    Defendant.


      IT IS HEREBY ORDERED that the Preliminary Pretrial Conference

scheduled for April 14, 2020 at 11:00 a.m. shall be converted to a telephonic

Conference. All counsel shall use the Court’s conferencing system to participate in

the Conference:

      1.    Dial 1-877-848-7030

      2.    Enter Access Code 5492555 #

DATED this 16th day of March, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
